PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/554,566
Filing Date: 30 Aug 2017
Appellant(s): HILTON, John



__________________
Martin R. Geissler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 17-19, 26-29, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 20170296768 A1) in view of Thorgaard (US 20170043112 A1) and Yu et al. (US 20190232013 A1).
Regarding claim 17, Guney discloses a nasal adapter (see face-contacting portion 26 in Fig. 2B) for a nasal patient interface (see mask assembly 10 in Fig. 2B, note that the nasal patient interface is not positively recited, wherein the nasal patient interface delivers breathable gas to an entrance of a patient's airways during sleep, at a pressure elevated above atmospheric pressure in a range of 4 to 20 cm H20 and the nasal patient interface comprises a mask body, an air supply tube for delivering breathable air, and mask straps to hold the nasal patient interface in place on the patient's face during sleep) that delivers breathable gas to an entrance of a patient's airways during sleep, at a pressure elevated above atmospheric pressure in a range of 4 to 20 cm H20, the nasal patient interface comprising a mask body, an air supply tube for delivering breathable air, and mask straps to hold the nasal patient interface in place on the patient's face during sleep, the nasal adapter comprising:

a mask-engaging side configured to connect the nasal adapter to the mask body of the nasal patient interface via a flexible member (see gusset portion 50 in Fig. 7B), such that the flexible member is positioned between the nasal adapter and the mask body (see frame 12 in Fig. 4B), to thereby allow relative movement between the nasal adapter and the mask body in response to dislodging forces acting on the nasal patient interface during sleep (see paragraph [0124]).
 Guney does not disclose the foam material is rigid such that the seal-forming structure presents a rigid skin-contact surface to the patient's face, wherein the seal-forming structure is personalised to comfortably and sealably mate with a nose contour of the patient.
Thorgaard teaches foam is made from a rigid material (see polyurethane in paragraph [0016] in Thorgaard and claim 26 of this instant application) as a suitable known material for the nasal adapter (see paragraph [0016]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Guney to include polyurethane which is a rigid material as a suitable known material in view of Thorgaard for the nasal adapter (see paragraph [0016]).
Yu et al. teaches the seal-forming structure is personalized to comfortably and sealably mate with a nose contour of the patient for the purpose of providing superior sealing and comfort (see paragraph [0596]).
.
Claim 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 20170296768 A1) in view of Thorgaard (US 20170043112 A1).
Regarding claim 20, Guney discloses a nasal adapter (see face-contacting portion 26 in Fig. 2B and seal-forming portion 68 in Fig. 10B) for a sleep apnoea mask (see mask assembly 10 in Fig. 2B, note that the nasal patient interface is not positively recited, wherein the sleep apnea mask is adapted to received pressurized air from a pressurized air-line) that is adapted to receive pressurized air from a pressurized air-line, and is adapted to engage with at least part of a patient's nose including nostrils of a patient (see sealing-forming portion 68 in Fig. 10B): 
wherein said adapter is constructed from a foam material (see paragraph [0190]), and
wherein said adapter is configured to connect to a mask body (see frame 12 in Fig. 4B) of said sleep apnoea mask via a soft cushion (see gusset portion 50 in Fig. 6), such that the soft cushion is positioned between the adapter and the mask body, and the soft cushion receives air from the pressurized air- line, and  
wherein the adapter is constructed such that the largest cross-sectional area of said soft cushion (see outer edge 60 of gusset portion 50 in Fig. 10) and the cross-sectional area of the skin contact region of said adapter engaged with the nose of the 
Guney does not disclose said adapter is constructed from a relatively rigid material such that a skin contact region of the adapter presents a relatively rigid skin contact surface to a nose of a patient.
Thorgaard teaches foam is made from a rigid material (see polyurethane in paragraph [0016] in Thorgaard and claim 26 of this instant application) as a suitable known material for the nasal adapter (see paragraph [0016]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Guney to include polyurethane which is a rigid material as a suitable known material in view of Thorgaard for the nasal adapter (see paragraph [0016]).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 20170296768 A1) in view of Thorgaard (US 20170043112 A1) and Yu et al. (US 20190232013 A1). 
Regarding claim 33, Guney discloses a nasal patient interface (see mask assembly 10 in Fig. 2B) for delivering breathable gas to an entrance of a patient's 
a mask body (see frame 12 in Fig. 1); 
an air supply tube for delivering breathable air (see annotated Fig. 1); 
mask straps to hold the nasal patient interface in place on the patient's face during sleep (see paragraph [0111]); and 
a nasal adapter comprising: 
a nose-engaging side comprising a seal-forming structure made from foam material (see paragraph [0190]), and
a mask-engaging side configured to connect the nasal adapter to the mask body of the nasal patient interface via a flexible member (see gusset portion 50 in Fig. 7B), such that the flexible member is positioned between the nasal adapter and the mask body, to thereby allow relative movement between the nasal adapter and the mask body in response to dislodging forces acting on the nasal patient interface during sleep (see paragraph [0124]).
Guney does not disclose the foam material is rigid such that the seal-forming structure presents a rigid skin-contact surface to the patient's face, wherein the seal-forming structure is personalised to comfortably and sealably mate with a nose contour of the patient.
Thorgaard teaches foam is made from a rigid material (see polyurethane in paragraph [0016] in Thorgaard and claim 26 of this instant application) as a suitable known material for the nasal adapter (see paragraph [0016]).

Yu et al. teaches the seal-forming structure is personalized to comfortably and sealably mate with a nose contour of the patient for the purpose of providing superior sealing and comfort (see paragraph [0596]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Guney to make the seal-forming structure personalized to comfortably and sealably mate with a nose contour of the patient in view of Yu et al. for the purpose of providing superior sealing and comfort (see paragraph [0596]).





    PNG
    media_image2.png
    755
    727
    media_image2.png
    Greyscale

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejections under 35 U.S.C. 112(b) of claims 17, 20 and 33 have been withdrawn.
(2) Response to Argument
In response to the Appellant's Argument on page 7-8 regarding claim 17, the  Appellant argues that Thorgaard does not teach the sealing-form structure made from a rigid material and it would not obvious to use the polyurethane material in Thorgaard for the seal-forming structure in Guney. However, the Appellant does not have a special 
In response to the Appellant's Argument on page 8-11 regarding claim 17, the Appellant argues that Thorgaard does not teach a customized skin contact shape and Yu does not teach the skin-contact surface may be rigid material or in other words “sealing element” or “seal-forming” structure is made of soft materials. However, the office action relies on Yu to teach a customized skin contact shape and Thorgaard to teach the skin-contact surface is a rigid material. Moreover, term "rigid" can be interpreted in a broad manner and soft materials such as foam taught in Yu (see paragraph [0569]) still has a certain rigidity to itself to hold its shape such that it can maintain the seal to the patient’s face and thus presenting a rigid skin-contact surface to the patient's face. 
In response to the Appellant's Argument on page 11-15 regarding to claim 17, the Appellant argues that Thorgaard does not teach or suggest “a nose-engaging side comprising a seal-forming structure made from a rigid material such that the seal-
Similar to claim 17, in response to the Appellant's Argument on page 15-23 regarding to claim 20, the Appellant argues that Thorgaard does not teach the sealing-form structure made from a rigid material and it would not obvious to use the polyurethane material in Thorgaard for the seal-forming structure in Guney. However, the Appellant does not have a special definition for rigidity. The term "rigid" can be interpreted in a broad manner and the polyurethane foam taught in Thorgaard still has a certain rigidity to itself and thus presenting a rigid skin-contact surface to the patient's face. The Appellant argues that rigid material cannot have a soft skin contact material. However, one material can still be soft to some degree but still can have certain degree 
Similar to claim 17, in response to the Appellant's Argument on page 15-23 regarding claim 20, the Appellant argues that Thorgaard does not teach a customized skin contact shape and Yu does not teach the skin-contact surface may be rigid material. However, the office action relies on Yu to teach a customized skin contact shape and Thorgaard to teach the skin-contact surface is a rigid material. Moreover, term "rigid" can be interpreted in a broad manner and soft materials such as foam taught in Yu (see paragraph [0569]) still has a certain rigidity to itself to hold its shape such that it can maintain the seal to the patient’s face and thus presenting a rigid skin-contact surface to the patient's face. 
Similar to claim 17, in response to the Appellant's Argument on page 15-23 regarding to claim 20, the Appellant argues that Thorgaard does not teach or suggest “a nose-engaging side comprising a seal-forming structure made from a rigid material such that the seal-forming structure presents a rigid skin-contact surface to the patient’s face”. The Appellant argues that even though Thorgaard teaches the nasal adapter is made from polyurethane which is the same material as claimed in dependent claim 26 of this instant application, polyurethane can be formulated as a rigid/hard material or flexible/soft material and polyurethane foam in Thorgaard is considered a soft material. 
In response to the Appellant’s Argument on page 19-20 regarding claim 20, the Appellant argues that Guney does not disclose a soft cushion is positioned between the adapter and the mask body, and in which the largest cross-sectional area of the soft cushion and the cross-sectional area of the skin contact region of the adapter engaged with the nose of the patient have relative sizes such that a positive sealing coefficient for the mask is achieved but does not provide further explanation or support. As cited in the office action, Guney discloses a soft cushion (see gusset portion 50 in Fig. 6) is positioned between the adapter (see face-contacting portion 26 in Fig. 2B and seal-forming portion 68 in Fig. 10B) and the mask body (see frame 12 in Fig. 4B), and in which the largest cross-sectional area of the soft cushion (see outer edge 60 of gusset portion 50 in Fig. 10) and the cross-sectional area of the skin contact region of the adapter engaged with the nose of the patient (see outer edge of face-contacting portion 26 in Fig. 3B) have relative sizes such that a positive sealing coefficient for the mask is achieved (see Fig. 43 and paragraph [0152], the slope of L3 is greater than 1 and note 
Similar to claim 17, in response to the Appellant's Argument on page 23-31 regarding to claim 33, the Appellant argues that Thorgaard does not teach the sealing-form structure made from a rigid material and it would not obvious to use the polyurethane material in Thorgaard for the seal-forming structure in Guney. However, the Appellant does not have a special definition for rigidity. The term "rigid" can be interpreted in a broad manner and the polyurethane foam taught in Thorgaard still has a 
Similar to claim 17, in response to the Appellant's Argument on page 23-31 regarding claim 33, the Appellant argues that Thorgaard does not teach a customized skin contact shape and Yu does not teach the skin-contact surface may be rigid material. However, the office action relies on Yu to teach a customized skin contact shape and Thorgaard to teach the skin-contact surface is a rigid material. Moreover, term "rigid" can be interpreted in a broad manner and soft materials such as foam taught in Yu (see paragraph [0569]) still has a certain rigidity to itself to hold its shape such that it can maintain the seal to the patient’s face and thus presenting a rigid skin-contact surface to the patient's face. 
Similar to claim 17, in response to the Appellant's Argument on page 23-31 regarding to claim 33, the Appellant argues that Thorgaard does not teach or suggest “a nose-engaging side comprising a seal-forming structure made from a rigid material such that the seal-forming structure presents a rigid skin-contact surface to the patient’s face”. The Appellant argues that even though Thorgaard teaches the nasal adapter is 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785 
                                                                                                                                                                                                       /QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),